Citation Nr: 9918947	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-42 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an increased evaluation for service-
connected bronchial asthma, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to March 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

In a June 1992 decision, the RO denied the claim of service 
connection for a back disability.  A notice of disagreement 
was submitted in October 1992.  In December 1992, a statement 
of the case was issued and in January 1993, the RO received 
the veteran's substantive appeal.  

In a February 1996 decision, the RO confirmed a 10 percent 
rating for bronchial asthma.  A notice of disagreement was 
submitted in March 1996 and a statement of the case was 
issued that April.  The veteran's substantive appeal was 
received in June 1996, and the case was subsequently 
forwarded to the Board.  

In July 1998, the Board remanded the veteran's case to the RO 
in order to have the veteran scheduled to appear at a hearing 
before a Board member at the RO, pursuant to a request in 
this regard, expressed in the June 1996 substantive appeal.  
This hearing was scheduled to take place in March 1999, but 
the veteran apparently failed to appear for it.  Accordingly, 
the case was subsequently returned to the Board in 
Washington, DC.  


REMAND

Regarding the veteran's claim for service connection for a 
back disability, the evidence reflects several instances 
during service when the veteran was seen for back complaints.  
The record also includes the report of an examination 
conducted for VA purposes in December 1991, on which the 
veteran was diagnosed to have degenerative disc disease of 
the lumbar spine.  Although the physician who conducted this 
VA examination did not link the current findings to the 
veteran's in-service complaints, the veteran suggested on his 
January 1993 substantive appeal, that he had been seeing a 
private physician for back complaints since his service 
discharge.  It does not appear, however, that an attempt has 
been made to obtain these private records.  That should be 
accomplished before the Board enters its final determination 
in this matter.  

Regarding the evaluation of the veteran's bronchial asthma, 
the Board observes that during the pendency of the veteran's 
claim, the criteria for evaluating that disability were 
changed, effective in October 1996.  Consistent with that 
change, the RO thereafter evaluated the veteran's disability 
in light of the new criteria.  Under applicable case law, 
however, it is also necessary that the condition be evaluated 
under the criteria in effect prior to the change, and a 
decision made based on the criteria deemed to be most 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  In this case, it appears that the criteria the 
RO used to evaluate the veteran's disability prior to the 
October 1996 change, was for chronic bronchitis, (38 C.F.R. 
§ 4.97, Diagnostic Code 6600), rather than for bronchial 
asthma, (38 C.F.R. § 4.97, Diagnostic Code 6602).  Since 
there existed specific criteria for the evaluation of 
bronchial asthma in effect prior to October 1996 that does 
not appear to have been considered by the RO, that will have 
to be accomplished before the Board enters its decision. 

Under the circumstances described above, and to ensure the 
veteran's procedural rights are safeguarded, this case is 
remanded to the RO for the following:  

1.  The RO should obtain from the 
veteran, the names and addresses of all 
medical care providers who treated him 
for back conditions since his separation 
from service in 1984.  After obtaining 
any necessary authorization, the RO 
should attempt to associate with the 
claims file, copies of any records of 
back treatment that these identified 
sources provided the veteran. 

2.  Next, the RO should review the 
evidence of record and re-adjudicate the 
veteran's claims of service connection 
for a back disability, and an increased 
rating for bronchial asthma.  In 
evaluating the veteran's claim for an 
increased rating for bronchial asthma, 
the RO should determine whether the 
criteria set out under Diagnostic Code 
6602, in effect prior to October 1996, 
(as opposed to Diagnostic Code 6600) or 
the criteria in effect on and after that 
date are more favorable to the veteran, 
and then apply the more favorable 
regulations when making its decision.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which should include a citation 
to the regulations and criteria regarding 
the evaluation of bronchial asthma that 
were in effect prior to, and since 
October 1996.  Thereafter, the veteran 
and his representative should be given a 
reasonable opportunity to respond, before 
the case is returned to the Board for 
further review.

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

